203 P.3d 297 (2009)
226 Or. App. 265
In the Matter of L.H., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
L.H., Appellant.
080160790, A138169.
Court of Appeals of Oregon.
Submitted December 5, 2008.
Decided February 25, 2009.
Lance D. Perdue, Portland, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Laura S. Anderson, Senior Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this mental commitment case, appellant argues that the record lacks clear and convincing evidence that he was a danger to others because of a mental disorder. The state agrees that the evidence is legally insufficient to support the involuntary commitment. On de novo review, we agree that the evidence is insufficient.
Reversed.